Citation Nr: 0940801	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a urinary 
disability, claimed as weak bladder, to include as secondary 
to residuals from an ovarian cyst removal or appendectomy.

2.  Entitlement to an initial compensable evaluation for the 
residuals of an ovarian cyst removal.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2005 and August 2006 rating decisions 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above RO in August 
2009; a transcript is of record.

The issue of service connection for a urinary disability, 
claimed as weak bladder, to include as secondary to residuals 
from an ovarian cyst removal or appendectomy, is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action is required.


FINDINGS OF FACT

The Veteran's residuals of an ovarian cyst removal do not 
require continuous treatment.


CONCLUSION OF LAW

The schedular criteria for an initial compensable evaluation 
for residuals of an ovarian cyst removal have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.116, Diagnostic Code DC 7615 (2009).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In April 2005 and March 2009 VA sent the Veteran letters 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist her in obtaining evidence necessary to 
support her claim, such as medical records, employment 
records, or records from other Federal agencies.  She was 
advised that it is her responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to her claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 2005 rating 
decision, November 2006 SOC, and May 2009 SSOC explained the 
basis for the RO's action, and the SOC and SSOC explained the 
basis for the RO's action, and provided her with additional 
periods to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to her 
claim has been obtained and associated with the claims file, 
and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra.  In addition to the 
foregoing harmless-error analysis, the Court's requirements 
in Dingess, supra, were fulfilled in a March 2006 letter that 
the RO sent to the veteran.
 
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. § 4.116, Diagnostic Code 7615, provides that a 0 
percent evaluation is assigned for disease, injury, or 
adhesions of the ovary with symptoms that do not require 
continuous treatment.  A 10 percent evaluation is assigned 
for symptoms that require continuous treatment.  A maximum of 
30 percent is assigned for symptoms not controlled by 
continuous treatment. 

The Veteran's post-service treatment records do not show any 
treatment related to the residuals of an ovarian cyst 
removal.  At an April 2009 VA examination, her external 
genitalia were within normal limits.  Her vagina was moist 
with minimal discomfort, and somewhat atrophic, and no 
cystocele.  The cervix had no lesions and the adenexa had no 
masses.  The Veteran was diagnosed with menopause with 
minimal symptoms, stress urinary incontinence, and overflow 
incontinence.  A pap smear was normal.

Since the record does not show any treatment for the 
residuals of an ovarian cyst removal and the VA examination 
did not show that treatment is required, the Board finds that 
a 10 percent evaluation is not warranted under DC 7615, 
because continuous treatment is not required.  38 C.F.R. 
§ 4.116.  

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to 
"staged" ratings for her service-connected residuals of an 
ovarian cyst removal, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time during the claims period has the disability on appeal 
been more disabling than as currently rated under the present 
decision of the Board. 

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that she has not required 
frequent hospitalization for the disability, and that the 
manifestations of the disability are not in excess of those 
contemplated by the assigned rating.  Further, although she 
experiences occupational impairment, there is no indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned ratings.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Therefore, referral of this case for extra-schedular 
consideration is not in order.

Accordingly, the preponderance of the evidence is against the 
claim for a compensable evaluation for the residuals of an 
ovarian cyst removal.  Therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

ORDER

Entitlement to an initial compensable evaluation for the 
residuals of an ovarian cyst removal is denied.

REMAND

The Veteran's service treatment records do not show any 
complaints or treatment related to a urinary disability.  
Private treatment records from 2005-2006 with S.H.Y.H., M.D., 
show that the Veteran was prescribed Detrol and was noted to 
have incontinence of urine.  Treatment records from Dr. K, a 
private physician, show that the Veteran continued to be 
treated for urinary incontinence from 2006-2007.

The Veteran underwent a VA examination in February 2009 at 
which she reported that, since her departure from the 
military, she had suffered with an overactive bladder and was 
taking Detrol LA.  She said that as of the examination she 
did not have incontinence unless she coughed hard, and she 
urinated every hour to hour and a half during the day and 
four to five times at night.  The Veteran did not report 
hesitancy, problems with her stream, or dysuria.  She denied 
surgery on the urinary tract, urinary infections, stones, 
hospitalizations, or malignancy of the urinary tract.  Her 
daily activities included some difficulty when she had 
leakage in her car or when she was out.  The examiner 
diagnosed her with an overactive bladder, and said it could 
not be concluded that the bladder disorder is secondary to 
the surgical scar, without resorting to mere speculation.

The Veteran had a VA examination in April 2009 at which she 
reported that her urinary incontinence had worsened over the 
last couple of years and accompanied coughing, sneezing, and 
laughing.  She also complained of incontinence if she waited 
too long to void, and said she would lose urine with 
intercourse and orgasm.  The examiner diagnosed the Veteran 
with stress urinary incontinence and overflow incontinence.  
At the August 2009 hearing, she testified that she did not 
feel she was properly able to perform the urinary testing at 
the April 2009 VA examination because she could not forcibly 
evacuate the urine.

The Board notes that the February 2009 VA examiner did not 
state an opinion as to whether the Veteran's urinary 
incontinence is directly related to her active service.  
Furthermore, the examiner did not state why she could not 
provide an opinion about service connection on a secondary 
basis without resorting to speculation.  The August 2009 VA 
examiner did not stated an opinion as the relationship 
between the Veteran's urinary incontinence and her active 
service, on either a direct or secondary basis.  Furthermore, 
the Veteran testified that she could not properly perform 
urinary testing at the examination.  Therefore, we believe 
remand is necessary in order to obtain another VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence, 
not already of record, which pertains 
to the claim for service connection for 
a urinary disability, claimed as weak 
bladder, to include as secondary to 
residuals from an ovarian cyst removal 
or appendectomy.  Invite the Veteran to 
submit all pertinent evidence in her 
possession, and explain the types of 
evidence that it is her ultimate 
responsibility to submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has expired, 
the RO should arrange for the Veteran to 
undergo a VA examination to evaluate her 
urinary disability.  The claims file, to 
include a complete copy of this Remand, must 
be made available to the examiner, and the 
report of the examination should include 
discussion of the Veteran's service treatment 
records, documented medical history, and 
contentions regarding her claimed urinary 
disability.

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's urinary 
disability, claimed as weak bladder, to 
include as secondary to residuals from an 
ovarian cyst removal or appendectomy, 
arose during her active military service 
or is otherwise causally or etiologically 
related to service, or whether such an 
incurrence, or causal or etiological 
relationship, is unlikely (i.e., less 
than a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.



c.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
If the reviewer cannot answer the 
question posed without resorting to 
unsupported speculation, the reviewer 
should so state, and explain why that is 
so.

3.	Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for a 
urinary disability, claimed as weak bladder, 
to include as secondary to residuals from an 
ovarian cyst removal or appendectomy.  If the 
benefits sought on appeal remain denied, the 
Veteran and her representative should be 
provided with an SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


